J-A03010-21

                                   2021 PA Super 55

    IN THE INT. OF: X.P., A MINOR              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.J.P., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1106 MDA 2020

          Appeal from the Dispositional Order Entered August 3, 2020
                In the Court of Common Pleas of Berks County
             Juvenile Division at No(s): CP-06-DP-0000209-2019


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

OPINION BY MURRAY, J.:                                FILED MARCH 30, 2021

       K.J.P. (Mother) appeals from the amended order of adjudication and

disposition with respect to her teenage son, X.P. (Child), which found Mother

recklessly caused serious mental injury to Child.1 Upon careful review, we

affirm.

       The trial court summarized the procedural background as follows:

       Commencing in May of 2019, and throughout much of 2019, Berks
       County Children and Youth Services (“BCCYS”) investigated
       reports that Mother was emotionally abusive toward Child and his
       half-sibling twin sisters.[2] On November 20, 2019, a Dependency
       Petition was filed by BCCYS alleging that Child and his twin sisters
       . . . were without proper parental care and control, and delineating
       the numerous reports of mental abuse by Mother against Child
       which were investigated.

____________________________________________


1The record indicates the whereabouts of Child’s father was unknown to Berks
County Children and Youth Services.

2Child’s twin sisters, born in May of 2009, are not part of this appeal. N.T.,
4/8/20, at 5.
J-A03010-21


Trial Court Opinion, 9/25/20, at 1.

       Prior to the dependency hearing, on December 22, 2019, Mother

participated in a psychiatric evaluation with Maria Ruiza Yee, M.D. Amended

Dependency Petition, 1/17/20, at ¶ 31. On January 6, 2020, Child, then 16

years old, participated in an emotional abuse evaluation with Allison Hill,

Ph.D., a licensed psychiatrist. Id. at ¶ 33; Trial Court Opinion 9/25/20, at 4.

       As a result of those evaluations, on January 17, 2020, BCCYS filed an

amended dependency petition.           BCCYS alleged “Mother is a perpetrator of

child abuse in accordance with 23 Pa.C.S. § 6303, in that Child is an abused

child. . . . Child has suffered a serious mental injury due to Mother’s knowing,

intentional, or reckless actions.” Id. at ¶ 34.

       A hearing commenced on January 30, 2020, and continued on April 8,

2020. The court explained:

       At this hearing, Dr. Allison Hill, an expert in the field of mental
       health and emotional abuse evaluations, testified about her
       evaluation of Child. In addition, Child himself testified. At the
       conclusion of the hearing, this [c]ourt found by clear and
       convincing evidence that Child is a dependent child. Temporary
       legal and physical custody was transferred to BCCYS for
       placement purposes.[3] Child’s siblings were also adjudicated
       dependent, with legal and physical custody remaining with
       Mother.

____________________________________________


3 At the conclusion of the evidence, Mother and BCCYS, through their counsel,
agreed on the record in open court to Child’s adjudication and his placement
in kinship care. N.T., 1/30/20, at 69. The court issued an order of
adjudication and disposition dated January 30, 2020.




                                           -2-
J-A03010-21


        An additional hearing was held on April 8, 2020 on the issue of
        child abuse. The testimony of Dr. Ruiza Yee, who had performed
        a psychiatric evaluation of Mother, was taken at that time as well
        as the testimony of Mother and two BCCYS caseworkers. In an
        Amended Order of Adjudication and Disposition dated July 28,
        2020,[4] this [c]ourt found, by clear and convincing evidence, that
        Child had sustained “serious mental injury” as defined by 23
        Pa.C.S. § 6303(b.1). This [c]ourt further found that Mother is a
        [p]erpetrator of abuse within the meaning of 23 Pa.C.S. § 6303(a)
        and 18 Pa.C.S. § 302. This appeal followed on August 27, 2020.

Trial Court Opinion, 9/25/20, at 1-2.

        On appeal, Mother presents a single issue:

        Did the trial court abuse its discretion and commit an error of law
        by finding that [M]other recklessly caused serious mental injury
        to [C]hild where the record does not contain clear and convincing
        evidence that [M]other caused serious mental injury or that she
        acted recklessly?

Mother’s Brief at 7.5

        It is well settled that our standard of review in dependency cases

“requires an appellate court to accept the findings of fact and credibility

determinations of the trial court if they are supported by the record, but does

not require the appellate court to accept the lower court’s inferences or

conclusions of law. Accordingly, we review for an abuse of discretion.” In

the interest of A.C., 237 A.3d 553, 557 (Pa. Super. 2020) (citations

omitted). “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and


____________________________________________


4   The order was docketed on August 3, 2020.

5   Child’s guardian ad litem has filed a brief in support of the court’s order.

                                           -3-
J-A03010-21


resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004) (citation omitted).

     While dependency proceedings are governed by the Juvenile Act, 42

Pa.C.S. §§ 6301-6375, the Child Protective Services Law (CPSL), 23 Pa.C.S.

§§ 6301-6387, pertains to a court’s finding of “child abuse,” which must be

supported by clear and convincing evidence. In the Interest of J.R.W., 631

A.2d 1019 (Pa. Super. 1993). Our Supreme Court explained in In re L.Z.,

111 A.3d 1164, 1176 (Pa. 2015), that as “part of [a] dependency adjudication,

a court may find a parent to be the perpetrator of child abuse,” as defined by

the CPSL.

     The relevant statute provides:

     (b.1) Child abuse.— The term “child abuse” shall mean
     intentionally, knowingly or recklessly doing any of the following:

                                      ...

     (3) Causing or substantially contributing to serious mental injury
     to a child through any act or failure to act or a series of such acts
     or failures to act.

                                      ...

23 Pa.C.S. § 6303(b.1)(3). “Serious mental injury” is defined as follows:

     A psychological condition, as diagnosed by a physician or licensed
     psychologist, including the refusal of appropriate treatment, that:

         (1)     renders a child chronically and severely anxious,
         agitated, depressed, socially withdrawn, psychotic or in
         reasonable fear that the child’s life or safety is threatened;
         or




                                      -4-
J-A03010-21


         (2)    seriously interferes with a child’s ability to
         accomplish age-appropriate developmental and social
         tasks.

23 Pa.C.S. § 6303(a) (“Serious mental injury”).

     For purposes of the CPSL, the terms “intentionally,” “knowingly,” and

“recklessly” have the same meaning as set forth in 18 Pa.C.S. § 302.          23

Pa.C.S. § 6303(a). Section 302 of the Crimes Code provides:

     § 302. General requirements of culpability.

                                      ...

     b) Kinds of culpability defined.

         (1) A person acts intentionally with respect to a material
         element of an offense when:

           (i) if the element involves the nature of his conduct or a
           result thereof, it is his conscious object to engage in conduct
           of that nature or to cause such a result; and

           (ii) if the element involves the attendant circumstances, he
           is aware of the existence of such circumstances or he
           believes or hopes that they exist.

         (2) A person acts knowingly with respect to a material
         element of an offense when:

           (i) if the element involves the nature of his conduct or the
           attendant circumstances, he is aware that his conduct is of
           that nature or that such circumstances exist; and

           (ii) if the element involves a result of his conduct, he is
           aware that it is practically certain that his conduct will cause
           such a result.

         (3) A person acts recklessly with respect to a material element
         of an offense when he consciously disregards a substantial and
         unjustifiable risk that the material element exists or will result
         from his conduct. The risk must be of such a nature and

                                     -5-
J-A03010-21


           degree that, considering the nature and intent of the actor's
           conduct and the circumstances known to him, its disregard
           involves a gross deviation from the standard of conduct that a
           reasonable person would observe in the actor’s situation.

18 Pa.C.S. § 302(b)(1)-(3).

        Here, the court found that Mother recklessly caused serious mental

injury to Child. Mother does not dispute that Child sustained serious mental

injury; however, she argues she did not cause Child’s injury and did not act

recklessly.

        We begin with the court’s factual findings, upon which it concluded that

Child sustained serious mental injury. With respect to Child’s testimony, the

court commented at length:

        At the hearing held on January 30, 2020, Child, who was then 16
        years of age,[6] bravely testified in the presence of Mother to a
        series of acts and failures to act by Mother, including physical
        harm, which occurred over a period of years. He recalled that
        when he was about 10 years old, he was hit with belts, and that
        approximately 7 months before the hearing, Mother had thrown
        hard, plastic lotion bottles and “hair stuff” at him, and then told
        him to clean it up. (N.T. 1/30/20 at p. 36.) In addition, when he
        was approximately 10 years old, Mother had punched him in the
        nose and made him hold a bag over it as he bled. (N.T. 1/30/20
        at p. 37.)

        Further, once during 2018, when Mother, Child, and Child’s twin
        sisters were all in the car together and Child’s sisters were
        arguing, Mother threatened to crash the car and kill all of them.
        This scared him. (N.T. 1/30/20 at p. 41.) In addition, Mother
        once told Child that she would have him arrested and that he
        would “not . . . be somewhere to not let it happen.” (N.T. 1/30/20
____________________________________________


6   Child was in tenth grade at the time of the hearing. N.T., 1/30/20, at 70.




                                           -6-
J-A03010-21


        at p. 43.) In the fall of 2018, Mother attempted suicide by taking
        pills in front of Child and his sisters; she blamed Child and told
        him that it was his fault.[7] (N.T. 1/30/20 at pp. 7-9.) . . . [T]he
        Child “really didn’t go to sleep because [he] was always worried
        about what was going to happen and what was going to happen
        the next day and stuff like that.” (N.T. 1/30/20 at p. 42.) As a
        result, he usually did not fall asleep until approximately 1:00 a.m.
        Id.

        . . . [Mother] did not celebrate Child’s sixteenth birthday in
        November of 2019. Id. There was no cake and there were no
        presents for Child’s sixteenth birthday, and Mother did not even
        wish him a happy birthday. (N.T. 1/30/20 at p. 39.) This made
        Child “feel pretty sad.” Id.[8] Mother called Child names such as
____________________________________________


7 Child testified about Mother’s attempted suicide: “I think about it a lot of
times, especially when she looked at me and told me it was my fault. I mean,
that just messed with my head a couple of times. . . . [I]t makes me think
I’m a terrible person because I made somebody want to kill themselves, and
even my other family members telling me it’s not my fault, but I still feel like
some of it is.” N.T., 1/30/20, at 66.

8   Mother testified on cross-examination by BCCYS as follows:

        Q. Did you buy [Child] birthday presents at his last two birthdays?

        A. This past birthday, no.

        Q. Why not?

        A. Because everything that was going on.

        Q. What do you mean by that?

        A. This was in November, all the tension and stuff going on.

        Q. So you didn’t buy your son a birthday present because of
        tension and stuff going on with [BC]CYS?

        A. We weren’t talking. We weren’t getting along.

                                           ...



                                           -7-
J-A03010-21


       “dumb,” “retarded,” and “pussy”; these were the names that he
       was called repeatedly. (N.T. 1/30/20 at p. 45.)

       There were times when Mother and Child’s siblings would come
       home with food for themselves, and there would be nothing in the
       home for Child to eat. Child would then call his aunt, and “she
       would sneak over food for [him] a lot of the times.” (N.T. 1/30/20
       at pp. 40, 60-61.) When Child was punished, he was not allowed
       to go outside or go to a friend’s house. This once happened for
       over two months. (N.T. 1/30/20 at p. 40.) [The] Child testified
       that he usually did not know why he was being punished (N.T.
       1/30/20 at pp. 42, 60), and felt that he “had to serve punishment”
       for things he did not do. (N.T. 1/30/20 at p. 37.)

       In 2019, Child was supposed to start school, but he had no clothes
       for school that fit him because he had grown over the summer
       and Mother had not purchased new ones for him.              Child’s
       grandfather sent clothes to his aunt, and his aunt brought them
       to Child. (N.T. 1/30/20 at pp. 40, 60.) Child was excited to start
       school, but when he arrived there, he was told that his Mother had
       not registered him. (N.T. 1/30/20 at p. 40.) Child testified that
       he was afraid of Mother. (N.T. 1/30/20 at p. 40.) He wrote a
       letter to the [c]ourt saying that he did not want to live with his
       [m]other and wanted to live somewhere else, because he felt that
       things would not get any better with his [m]other. (N.T. 1/30/20
       at p. 44.)

Trial Court Opinion, 9/25/20, at 3-4.

       With respect to the testimony of Allison Hill, Ph.D., the court found:

       Dr. Hill spoke with Child about school, his home situation, his
       sisters, . . ., [his] friendships, and about Mother. She had also
       been provided with a copy of the letter Child had written to the


____________________________________________




       Q. So is it fair to say you were punishing by not giving him a
       birthday present?

       A. No.

N.T., 4/8/20, at 74.

                                           -8-
J-A03010-21


      [c]ourt. (N.T. 1/30/20 at p. 7.) When asked what Child had told
      her about Mother, Dr. Hill testified as follows:

         Well, he told me a number of things. He told me that he
         was afraid of his mother, that he did not want to stay with
         her. He told me when I asked him about the relationship
         with his mother . . . he said it was not good. When I asked
         him if he thought that could be improved upon, he said no,
         he’s [sic] just given up.

         He expressed concern that his mother would harm him to
         the point that he would need to be hospitalized. He
         reported to me that she has hit him in the past with the
         belt and has punched him in the nose. He also told me
         that she threatened to drop h[im] and his sisters off at the
         police station, and when they were all in the car together
         on one occasion, she threatened to kill them all, have them
         all killed in the car. He also reported having difficulty
         sleeping and being in school because he was thinking about
         this and worrying about this, essentially, all the time.

                                        ...

         He is very upset and anxious about how his mother has
         treated him and some of the things that she said, and he
         believed that she would carry through on some of the
         threats she has made.

                                        ...

         He reported having difficulty sleeping, feeling nervous and
         anxious, essentially, all the time. He also reported that his
         mother had attempted suicide, I believe, approximately
         two years ago, in front of him and his sisters, and then had
         blamed him and told him that it was his fault that she was
         doing that.

      (N.T. 1/30/20 at p. 7-9.)

Trial Court Opinion, 9/25/20, at 4-5.

      Dr. Hill diagnosed Child with adjustment disorder with mixed anxiety

and depressed mood. N.T., 1/30/20, at 9. Dr. Hill testified: “I believed that

                                     -9-
J-A03010-21


the diagnosis is a direct result of the things [Child] told me about his mother,

and the effects that those situations and statements have had on him.” Id.

In addition, Dr. Hill testified on direct examination:

      Q. [I]n your final assessment of [Child], did you make a statement
      that . . . the situation with his mother is emotionally abusive for
      him?

      A. Yes.

Id. at 11.

      Citing Dr. Hill’s testimony, the court concluded that Child sustained

serious mental injury. The court reasoned:

      Dr. Allison Hill . . . diagnosed Child with adjustment disorder with
      mixed anxiety and depressed mood. Child testified in [c]ourt and
      told Dr. Hill that he constantly worries and is anxious that Mother
      will harm him. . . . (N.T. 1/30/20, [at 11-12, 41].) Child’s
      statement to Dr. Hill, his letter to the [c]ourt, and his testimony
      are all entirely consistent, and Dr. Hill made no suggestion either
      in her testimony or in her written evaluation that Child was not
      truthful. . . . The evidence is clear and convincing that Child has
      suffered “serious mental injury” within the meaning of 23 Pa.C.S.
      § 6303(b.1).

Trial Court Opinion, 9/25/20, at 6.

      Mother claims the evidence does not clearly and convincingly prove that

she is the cause of Child’s serious mental injury, including his adjustment

disorder. Specifically, Mother asserts evidence of “other stressors in Child’s

life” which caused his adjustment disorder. Mother’s Brief at 32. Mother also




                                      - 10 -
J-A03010-21


claims Child was recently diagnosed with multiple sclerosis (MS),9 and that

Dr. Hill “agreed that when someone receives this type of diagnosis, it can have

psychological effects.” Id. at 36 (citing N.T., 1/30/20, at 22).

       The following exchange occurred during cross-examination of Dr. Hill by

Mother’s counsel:

       Q. Did [Child] discuss with you the fact that he had recently been
       diagnosed with multiple sclerosis or some version of that?

       A. Yes, he did.

       Q. And he provided information to you about his treatment and
       his state of mind regarding that diagnosis?

       A. Yes, he did.

       Q. Did you find that to be appropriate, his response to that?

       A. Well, generally, yes.

       Q. What do you mean by generally?

       A. Well, sometimes when someone gets a diagnosis, a serious
       diagnosis like with them as, they can be more upset about it at
       times, but sometimes not. He told me he was not particularly
       bothered by it at this point.

       Q. [Y]ou would agree that when someone gets that type of
       diagnosis, it can have negative psychological effects; is that right?

       A. Well, it can, yes, but, again, he is sixteen and he may
       not fully understand the ramifications of what that
       diagnosis means . . . or could mean.

N.T., 1/30/20, at 21-22 (emphasis added).


____________________________________________


9 The trial court found Child was diagnosed with multiple sclerosis in 2018.
Trial Court Opinion, 9/25/20, at 4 (citing N.T., 1/30/20, at 43).

                                          - 11 -
J-A03010-21


      Mother’s counsel continued:

      Q. [A]m I correct that that diagnosis [of adjustment disorder with
      mixed anxiety and depressed mood] and those symptoms
      generally result from a stressful life event?

      A. Yes, they can. Yes, that’s exactly right.

                                     ...

      Q. And it could be possible that those symptoms and that
      diagnosis could have resulted from the MS diagnosis, correct?

      A. I did not have that impression based upon how [Child]
      explained his reaction to the MS diagnosis.

      Q. But that certainly could be possible?

      A. It’s a possibility.
                                     ...

Id. at 23-24 (emphasis added). Our review reveals no evidence (from Dr.

Hill, Child, or Mother), that Child suffered psychologically from his MS

diagnosis.   Therefore, we reject Mother’s claim that the diagnosis caused

Child’s adjustment disorder.

      Mother also asserts Child’s “stressors” — including changing schools,

“possibly being bullied,” and “experiencing extreme discord with siblings,”

caused his disorder. See N.T., 1/30/20, at 36. On cross-examination, Dr. Hill

testified:

      Q. Is it a fair statement that most people who experience some
      kind of stress experience mild symptoms of this [adjustment]
      disorder?

      A. I would not agree with that, not all the time, no. It has to be
      a more severe stressor.


                                    - 12 -
J-A03010-21


     Q. Like what?

     A. Well, it could be an ongoing stressor, or could be an acute
     stressor, such as somewhat traumatic event or it could be
     something that is ongoing.

     Q. Could be changing schools?

     A. Possibly.

     Q. Could be difficulty with friends?

     A. It would depend on the difficulty. It would have to be an
     extreme level difficulty such as being continuously bullied.

     Q. So bullied could account for this diagnosis?

     A. It’s a possibility.

     Q. How about discord with siblings?

     A. Again, it would have to be very extreme.

     Q. My point is, there are other possible explanations other than
     emotional abuse that could account for this diagnosis; is that
     correct?

     A. In general, that’s correct, yes.

                                      ...

     Q. Discord with [M]other?

     A. Yes.

Id. at 23-25.

     Concerning     Child’s   education,    Mother   testified,   without   further

explanation, that Child began the 2018-2019 school year in ninth grade at a

public high school, but in the spring of 2019, enrolled in cyber school. N.T.,

4/8/20, at 71. The GAL stated that during the 2019-2020 school year, Child

                                     - 13 -
J-A03010-21


began attending a different public school. N.T., 1/30/20, at 76. There is no

evidence regarding what psychological effect, if any, the inconsistency had on

Child.    Therefore, we reject Mother’s claim that Child’s change in schools

caused his adjustment disorder. While Child switched schools more than once

during 9th and 10th grade, there is no evidence he had difficulties with bullying

at school. The only evidence of bullying pertained to Mother. Child testified

about Mother’s repeated name-calling: “It makes me feel bad. And, actually,

last year in health class when I was at regular school we were talking about

bullying and about if you keep calling the person the name, that they’re

eventually going to start feeling that way. And I actually started to feel that

way about the names I have been called.” N.T., 1/30/20, at 45.

         Also, the discord between Child and his twin sisters is not disputed.

However, there is no evidence that Child’s relationship with his siblings, rather

than Mother’s emotional abuse, caused his adjustment disorder. Accordingly,

we discern no abuse of discretion by the court in concluding that Mother’s

chronic emotional abuse caused Child’s adjustment disorder.           See N.T.,

1/30/20, at 9, 11 (Dr. Hill opining that Mother’s conduct was emotionally

abusive to Child, and Child’s adjustment disorder “is a direct result of the

things [Child] told me about his mother, and the effects that those situations

and statements have had on him.”).

         We further conclude the evidence supports the court’s finding that

Mother “recklessly” caused Child serious mental injury. The court explained:


                                     - 14 -
J-A03010-21


       Mother was evaluated by Dr. Ruiza Yee,[10] a psychiatric
       professional and expert in the diagnosis of major depressive
       disorder. The purpose of Dr. Yee’s evaluation was to assess
       Mother’s mental health condition and to make any
       recommendations for treatment. (N.T. 4/8/20 at p. 8.) Dr. Yee
       noted in her report that Mother is a college graduate with a degree
       in chemistry, and that she works as a medical assistant at a
       children’s hospital. (N.T. 4/8/20, Exhibit 2 at p. 4.) Mother has
       all required clearances for her job. (N.T. 4/8/20 at p. 57.) Mother
       had been physically and emotionally abused by her father as a
       child. (N.T. 4/8/20, Exhibit 2 at p. 4.)

       Dr. Yee concluded that Mother suffers from major depressive
       disorder, which “means that she has a mood instability that is
       characterized by a period of time where she has tearful episodes,
       she feels down, she doesn’t feel capable of doing anything. . . .
       Gets easily angered.” (N.T. 4/8/20 at 13.) Dr. Yee testified as
       follows:

           Based on the reports I have and, you know, the numerous
           instances that were cited, I did conclude that there was
           emotional abuse in the sense that [Mother] was
           displacing her anger — anger towards [her] father to her
           son.

                                           ...

           She was clearly emotionally abusive to her children
           in the sense that she would get angry unnecessarily [with]
           her son — or not unnecessarily, but inappropriately. The
           degree of her anger towards her son is beyond what the
           circumstances call for, and same reaction to her daughters.
           . . . Someone who is suffering from major depressive
           disorder has a mood disregulation, so they easily — like I
           said, easily irritable and their response to a situation is out
           of proportion to the situation. (Emphasis added.)

           (N.T. 4/8/20 at 16-17.)


____________________________________________


10 The trial court admitted Dr. Yee’s report as Exhibit 2, but it is not included
in the certified record.


                                          - 15 -
J-A03010-21


     Dr. Yee also testified that Mother’s emotional responses to Child
     were “not being done deliberately,” but also that Mother “is
     cognitively intact” and “has above average intelligence” (emphasis
     added). (N.T. 4/8/20 at pp. 20, 28.) Mother attempted to
     minimize her abuse of Child by saying that Child could not give
     any examples of emotional abuse (N.T. 4/8/20 at p. 10-11), and
     by denying that she blamed Child for her suicide attempt. (N.T.
     4/8/20 at pp. 10-11, 20.) Dr. Yee noted in her report that Mother
     “has no interest in learning parenting skills as she does not
     consider herself to be in the wrong.” (N.T. 4/8/20, Exhibit 2, at
     p. 8.) Dr. Yee recommended individual psychotherapy for Mother
     and that Mother be placed on antidepressant medication. (N.T.
     4/8/20, Exhibit 2 at p. 9.)

     At the hearing held on April 8, 2020, Mother again denied that she
     had told Child that her suicide attempt was his fault. (N.T. 4/8/20
     at 64-65.) She flatly denied each allegation of abuse made by the
     Child in his letter to the [c]ourt and in his testimony, and claimed
     that Child was a frequent liar. (N.T. 4/8/20 at pp. 73-81.)
     Further, Mother denied that she ever intended anything she said
     to be emotionally abusive to her son, and testified that she “didn’t
     mean any harm by what she said.” (N.T. 4/8/20 at p. 69.) She
     claimed that conflicts between herself and Child were caused by
     his failure to complete schoolwork, failure to do chores, playing
     video games, not coming home on time, and not wanting to go to
     school. (N.T. 4/8/20 at pp. 58, 65.)

     However, Mother also testified that shortly after being diagnosed
     with multiple sclerosis, Child was given a neuropsychological
     evaluation and was diagnosed with Adjustment Disorder with
     Mixed Anxiety and Depression, the same as Dr. Hill’s diagnosis.
     (N.T. 4/8/20 at p. 68.) Mother testified that she had asked Child
     “a couple times” if [he] wanted to see a therapist, but he said no,
     and that she had tried to have him speak with a counselor at
     school about his multiple sclerosis diagnosis, but Child would not
     keep appointments with him. Id. However, Child “was not
     particularly upset about the MS diagnosis” (N.T. 1/30/20, Exhibit
     1, p. 5), and Dr. Hill testified that Child’s diagnosis with multiple
     sclerosis was not the cause of his mental condition. (N.T. 1/30/20
     at p. 23). Furthermore, there was no testimony presented that,
     despite Child’s alleged wishes not to see a therapist, Mother, as
     the parent, arranged for him to see one and ensured that he made
     it to appointments.


                                    - 16 -
J-A03010-21


Trial Court Opinion 9/25/20, at 7-8 (emphasis added). The record supports

the trial court.

      Mother testified that her relationship with her father was “[t]umultuous.

It [has] always been up and down. . . .” N.T. 4/8/20, at 59. She stated that

her father had physically abused her. Id. Mother testified:

      Growing up, we used to get . . . beat with belts, sticks. I
      remember one time I told him that I hated him, and he picked me
      up by my neck and held me up against the wall. When he let me
      down, he wouldn’t let me go upstairs. I tried to run away[.] [H]e
      grabbed me by my shirt, and he punched me in my face.

Id. at 59-60. Mother also testified that her father had interfered with her

parenting of Child, for example, taking Child to his home in New Jersey without

Mother’s permission. Id. at 62-63.

      In the following exchange, Dr. Yee responded to questioning about

Mother’s past:

      Q. Doctor, you . . . noted that [Mother] is particularly hard on
      [Child] as it is a displacement of her anger towards her father.
      She did not have a good role model growing up about how
      functional family life is and moving forward she’s constantly
      reminded of her failure and specifically her children are a constant
      reminder of the conflictual relationship she had with her father.

          [H]ow did this information play into your earlier testimony
      relative to [M]other being emotionally abusive to her children?

      A. [I]t clearly illustrates that she is unable to look at [Child]
      outside the context of her relationship with the father. So every
      time an issue was raised and it calls to light her response as a
      parent towards her child, it is always clouded by her response to
      father and what father’s response is to her son [sic]. So she can
      never make a healthy and appropriate response to her son just
      based on the situation that . . . she is faced with.


                                     - 17 -
J-A03010-21


Id. at 21-22. In response to further question, Dr. Yee testified:

      Q. [I]n regard to your discussions about [Mother]’s misplaced
      anger towards her father, do you consider that to be the source
      of her actions towards her son?

      A. No. Only part of that. Because like I said, she suffers from
      major depressive disorder, and so there is a lot of mood
      disregulation with that condition, and until that is under control,
      her emotional responses to situations will be overboard.

      Q. But you don’t see those emotional responses as something
      she’s doing intentionally or recklessly toward her son. There is a
      clinical reason for it. Is that what you’re saying?

      A. Are you saying that this is not being done deliberately?

      Q. I guess I am, intentionally or deliberately, yes.

      A. No. This is not being done deliberately.

N.T., 4/8/20, at 27-28.

      Mother claims “the evidence of her mental health issues may have

impacted her behavior in some sense. As such, [M]other did not consciously

disregard a substantial or unjustifiable risk that her conduct would result in

emotional abuse.” Mother’s Brief at 32–33.

      The term “deliberately” is not defined or mentioned in 18 Pa.C.S. §

302(b). To the extent “deliberately” and “intentionally” are synonymous, the

trial court acknowledged Dr. Yee’s testimony that Mother did not act

deliberately.   Trial Court Opinion, 9/25/20, at 7; see also 18 Pa.C.S. §

302(b)(1)(i) (“a person acts intentionally with respect to a material element

of an offense when if the element involves the nature of his conduct or a result




                                     - 18 -
J-A03010-21


thereof, it is his conscious object to engage in conduct of that nature or to

cause such a result.”).

      Rather, the court concluded Mother acted “recklessly” by “consciously

disregarding a substantial and unjustifiable risk” that serious mental injury

exists or will result from her conduct. 18 Pa.C.S. § 302(b)(3). The court

further found that “considering the nature and intent of [Mother’s] conduct

and the circumstances known” to her, her conduct involved a “gross deviation

from the standard of conduct that a reasonable person would observe.” Id.

The court reasoned:

      Mother is a college graduate with above-average intelligence.
      (N.T. 4/8/20 at p. 20). She is cognitively intact. Id. There is
      nothing which would prevent her from understanding her actions
      and words, or from perceiving the effect those actions and words
      have had upon Child. Her denials of the allegations of abuse and
      her claim that Child was a frequent liar lack credibility. See,
      Interest of T.G., 208 A.3d 487 ([Pa. Super.] 2019) (in a child
      dependency case, the trial court is free to believe all, some, or
      none of the evidence presented, and is free to make all credibility
      determinations and resolve conflicts in the evidence.)
      Furthermore, Mother has consciously disregarded a substantial
      and unjustifiable risk that serious mental abuse of Child would
      result from her actions. She was aware that Child suffered from
      Adjustment Disorder with Mixed Anxiety and Depression long
      before he was evaluated by Dr. Hill on January 6, 2020, but did
      nothing to ensure that Child received therapy for his condition.

      Further, . . . [t]here was no evidence presented that she was
      helping to alleviate her own condition by engaging in therapy and
      obtaining medication for her major depressive disorder, as
      recommended by Dr. Yee. As a victim of physical and mental
      abuse herself, and as a medical professional who works with
      children, Mother should have been very sensitive to the effect her
      words and actions would have upon Child.               Under the
      circumstances known to Mother, her actions involve a gross


                                    - 19 -
J-A03010-21


      deviation from the standard of conduct that a reasonable person
      would observe in her situation.

Trial Court Opinion, 9/25/20, at 9. Upon review, we discern no error.

      Mother testified Child “had a neuropsych evaluation not too long after

his MS diagnosis        . . .   [and] the evaluator diagnosed [Child] and

recommended treatment.” N.T., 4/8/20, at 68, 72. It appears from the record

that Child was diagnosed at that time, and prior to Dr. Hill’s diagnosis, with

adjustment disorder with mixed anxiety and depressed mood.          Id. at 83.

Mother testified she asked Child “a couple times if he wanted to see a

therapist. He told me no.” Id. at 68. Mother also testified she encouraged

Child approximately two years ago to speak to his school counselor, but Child

“would never go to see him.” Id. at 68, 72. As such, Mother’s testimony

supports the court’s finding that she “consciously disregarded a substantial

and unjustifiable risk that serious mental abuse of the child would result from

her actions.”   Trial Court Opinion, 9/25/20, at 9.     Finally, to the extent

Mother’s testimony contradicted Child’s testimony, see N.T., 4/8/20, at 73-

80, we reiterate that we may not disturb the trial court’s credibility

determinations. See In re M.G., 855 A.2d at 73-74.

      In sum, we discern no abuse of discretion by the court in determining

that Mother recklessly caused Child serious mental injury pursuant to 23

Pa.C.S. § 6303(b.1)(3) and 18 Pa.C.S. § 302(b)(3), and therefore affirm the

adjudication and disposition.

      Order affirmed.

                                    - 20 -
J-A03010-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/30/2021




                          - 21 -